DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 07/15/2021 is acceptable and has been entered.

Allowable Subject Matter
Claims 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 reads,
5. (Original) A method for manufacturing a semiconductor device, comprising: 
[1] mounting a semiconductor substrate, in which a mask layer having a predetermined pattern shape is formed on a high-k insulating film including silicate, in a processing chamber; 
[2] desorbing gas or foreign matter adsorbed on a surface of the semiconductor substrate; 
[3] supplying catalytic gas under decompression and heating; 
[4] cooling the semiconductor substrate after a supply of the catalytic gas is stopped and 
[5] supplying reactive gas to the processing chamber in a state in which a temperature of the semiconductor substrate falls below a predetermined temperature; 
[6] decompressing and heating an inside of the processing chamber by stopping the supply of the reactive gas; and 
[7] exhausting a first organometallic complex from the processing chamber by vaporizing the first organometallic complex generated by reacting with a metal element included in the high-k insulating film.

Perhaps the closest prior art reference is US 2019/0055654 (“George”).  With regard to claim 5, George discloses,
5. (Original) A method for manufacturing a semiconductor device, comprising: 
[1] mounting a semiconductor substrate, in which a mask layer having a predetermined pattern shape [not shown but may be present; ¶¶ 10, 11, 31, 159, 162, 193] is formed on a high-k insulating film including silicate [e.g. aluminum silicate as shown in Figs. 13, 21; ¶¶ 60, 68, 129, 242], in a processing chamber [e.g. ¶¶ 229, 243]; 
[2] desorbing gas or foreign matter adsorbed on a surface of the semiconductor substrate [e.g. as shown in Fig. 12; ¶ 241]; 
[3] supplying catalytic gas [e.g. HF] under decompression [by pumping to 0.4 Torr; ¶ 244] and heating [at 300 °C; ¶ 244] [also ¶¶ 259-260; Figs. 2A, ]; 
[4] … [not taught] …  
[5] supplying reactive gas [TMA, trimethylaluminum; ¶ 8] to the processing chamber … ; 
[6] decompressing [by pumping to 1.4 Torr; ¶ 244] and heating [at 300 °C] an inside of the processing chamber by stopping the supply of the reactive gas [¶ 244]; and 
[7] exhausting a first organometallic complex [i.e. TMA, trimethylaluminum; ¶ 8] from the processing chamber by vaporizing the first organometallic complex [TMA] generated by reacting with a metal element [Al] included in the high-k insulating film [aluminum silicate] [Figs. 13, 21].
With regard to feature [1] of claim 5, the SiO2 shown in Fig. 13 of George may be formed by thermal oxidation of a silicon wafer (Fig. 36) or SOI wafer (George: ¶¶ 189, 242, 311-314; Figs. 36, 45)
George does not teach feature [4] of claim 5, i.e. “[4] cooling the semiconductor substrate after a supply of the catalytic gas is stopped and, as such, George also does not teach waiting to supply the reactive gas until “a temperature of the semiconductor substrate falls below a predetermined temperature” as required by feature [5] of claim 5.  Instead, in all of the examples in George, the sequential exposure to the reactant gases occurs at a constant temperature (George: ¶¶ 53, 55-58, 61, 64-67, 70-72, 76, 77, 80, 81, inter alia).
Thus, the prior art does not reasonably teach or suggest --in the context of claim 5-- the feature [4] and part of feature [5] as just explained above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(1) In claim 6, line 6, insert the word “a” before the word “complex forming gas” for clarity.

(2)  In claim 6, line 7, insert the word “a” before the second occurrence “complex” for clarity.

(3) The title of the invention is not descriptive.  A new title has been provided that is clearly indicative of the invention to which the claims are directed.  The title has been changed to the following:
“METHOD OF MAKING A SEMICONDUCTOR DEVICE INCLUDING ETCHING OF A METAL SILICATE USING SEQUENTIAL AND CYCLIC APPLICATION OF REACTIVE GASES”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 10,460,953 (“Yamaguchi”) is cited for being commonly assigned to the Assignee of the Instant Application and having claims similar to those in the Instant Application. 
(2) US 2018/0182634 (“Smith”) is cited for teaching an atomic layer etching process including ligand exchange using at least one organometallic complex (Smith: Figs. 1A-1D; abstract; ¶ 151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814